Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
	The amendment filed on May 13, 2020 is acknowledgement and all the claims are examined and search patentability.
Status of the Claims 
Claims 1-3, and 5-14 are currently pending and presented for examination on the merits.
Claims 1, 3, and 5 are amended.
Claim 7 is withdrawn.
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1-2, 6-10 and 14 are allowed.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on May 13, 2020 and August 25, 2020 have been received and considered. 
Terminal Disclaimer
The Terminal Disclaimer for US 9,499,461 and U.S. Provisional Application No. 16/388,535 have been submitted and approved on March 17, 2021.
Rejoinder
Claims 1-2, 6, 8-10 and 14 are allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement require inventions between, as set forth in the Office action mailed on July 23, 2020, is hereby withdrawn and claim 7 is  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jia Li on March 12, 2021.
--
In claim 1, insert – and wherein a tumor of the central nervous system is selected from the group consisting of glioblastoma and astrocytoma—after rolipram in line 4.
--
--
Rewritten claim 10:
10. A method for inhibiting or decreasing growth of a tumor cell of the nervous central system, the method comprising contacting the tumor cell with an effective amount of a perillyl alcohol carbamate, wherein the perillyl alcohol carbamate perillyl alcohol conjugated with rolipram and wherein the tumor cell is selected from the group consisting of glioblastoma and astrocytoma.
--
Cancel claims 3, 5, 11-12 and 13. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Swindell et al. (US2002/0177609) in view of Constantinides et al. (WO03/057193) and Goldhoff et al. (Clin Cancer Res (2008), vol .14, pp.7717-7725). The teachings of Swindell et al. in view of Constantinides et al. and Goldhoff et al. differ in that it does not teach the conjugation of POH-rolipram. Although the teachings of Swindell et al. in view of Constantinides et al. and Goldhoff et al. does provide motivation to conjugate cancer agents to POH, however, it does not explicitly teach POH-rolipram and the unexpected results. Applicant has demonstrated in the as-filed specification POH-rolipram offers unexpectedly greater cytotoxicity and long-term effectiveness in killing glioblastoma cell lines (A172, LN229, U251 and U87) compared to POH and rolipram alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Claims 1-2, 6-10 and 14 are allowed.
Cancel claims 3, 5, 12 and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627